Citation Nr: 1421579	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for metastatic renal cell carcinoma (RCC), to include as due to herbicide (Agent Orange) exposure. 

2. Entitlement to service connection for status-post left nephrectomy (claimed as left kidney removal), claimed as secondary to metastatic RCC. 

3. Entitlement to service connection for residual scar, status-post left nephrectomy, claimed as secondary to metastatic RCC. 

4. Entitlement to service connection for metastatic bone cancer (back and groin), claimed as secondary to metastatic RCC. 

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to metastatic RCC.
REPRESENTATION

Appellant represented by:	Alfrey R. Martin, Agent


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  He served in the Republic of Vietnam (Vietnam) from December 1967 to December 1968.  He died in 2011.  The Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Prior to his death, the Veteran filed the claim for service connection listed above. The RO adjudicated this claim, and the Veteran disagreed with the RO rating decision and filed a timely appeal of these issues. 

In July 2010, the Board remanded the case for additional development, to include obtaining a VA medical opinion addendum, which occurred in August 2010.  The Veteran died after the RO performed the requested development, but before it returned the case to the Board for appellate review. 





In July 2011, the Veteran's surviving spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  A VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) [if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution]. 

In a letter dated in October 2011, the RO informed the Appellant that she is a valid substitute claimant, and in April 2012 the RO issued a memorandum that formally acknowledged the Appellant as a valid substitute claimant, and reactivated the appeal.

The Board denied the Appellant's claim in August 2012.  The Appellant appealed this decision to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a May 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The four issues of secondary service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of the doubt in the appellant's favor, the Veteran's metastatic RCC is attributable to his herbicide exposure during his active military service.  

CONCLUSION OF LAW

The criteria for service connection of metastatic RCC are approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

To establish service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  As noted, the Veteran is presumed by law to have been exposed to herbicides while in Vietnam. 

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  However, metastatic RCC is not listed at 38 C.F.R. § 3.309(e).  As such, the Veteran could not avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability. 

When a claimed disorder is not included as a presumptive disorder, direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The National Academy of Sciences (NAS) periodically undertakes studies to ascertain whether the diseases discussed by NAS should be added to the list of diseases that are presumed to be incurred or aggravated by service.  See Federal Register of May 20, 2003 (see 68 Fed. Reg. 27630). 

However, when the NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid."  38 C.F.R. § 3.303(d) (2013). 

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.

Given the Veteran's diagnosis of metastatic RCC and presumed herbicide exposure, his case turns on whether the third element of a service connection claim - a nexus - exists between the two.

The evidence regarding medical nexus consists of 1) a May 2007 medical opinion from Thomas A. Kachel, M.D., (the Veteran's private urologist), and 2) an October 2009 VA examiner's opinion and its August 2010 addendum.  Dr. Kachel opined that the Veteran's renal cancer was more likely than not related to herbicide exposure while in Vietnam.  The VA examiner disagreed.  

When combined with Dr. Kachel's opinion and the Shreveport VA Medical Center longitudinal study cited by the Appellant, a state of relative equipoise has been reached.  Further medical inquiry could be undertaken to develop the claim, but the Board finds it would not materially assist it in its determination.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Accordingly, service connection for metastatic RCC will be granted.  

The granting of service connection for the cause of death in this matter is not precedential, but is based upon specific analysis of the factors of service connection as applied to this Veteran's military and medical history. 


ORDER

Service connection for metastatic RCC is granted.  




REMAND

The four issues of secondary service connection turned on the decision for service connection for metastatic RCC.  The Board has granted that claim.  Therefore, additional development is necessary to determine the remaining secondary service connection issues, as they apply to entitlement for the substituted appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA opinion to determine whether:

(a) Was the Veteran's status-post left nephrectomy (claimed as left kidney removal) CAUSED BY OR PERMANENTLY WORSENED by his service-connected metastatic RCC?

(b) Was the Veteran's residual scar, status-post left nephrectomy CAUSED BY OR PERMANENTLY WORSENED by his service-connected metastatic RCC?

(c) Was the Veteran's metastatic bone cancer (back and groin) CAUSED BY OR PERMANENTLY WORSENED by his service-connected metastatic RCC?

(d) Was the Veteran's gastroesophageal reflux disease (GERD) CAUSED BY OR PERMANENTLY WORSENED by his service-connected metastatic RCC?

The claims folder, including all relevant medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand.

The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

2. Review the medical report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3. Readjudicate the claim.  If the claim remains denied, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


